Exhibit 99.1 News Release CommScope Initiates Additional Manufacturing Consolidation HICKORY, NC, July 21, 2008—CommScope, Inc., a world leader in infrastructure solutions for communications networks, has initiated plans to further optimize its global manufacturing network as part of the company’s goal to better utilize facilities, reduce costs and enhance its long-term competitive position in markets around the world. In separate actions, CommScope expects to consolidate certain antenna and cable production within its Antenna, Cable and Cabinet Group and Enterprise segments into other existing facilities.The changes as proposed, some of which are subject to employee consultation processes, would affect the following facilities: · England:Microwave antenna operations at three locations in the Stratford area would be shifted to existing Andrew antenna manufacturing facilities or outsourced.This would result in closure of the Stratford, Bidford and Long Marston locations. · Czech Republic:Base station antenna production in Brno would be discontinued and moved to existing Andrew antenna plants or outsourced.In addition, the connector, cable, and accessory assembly operations in Brno are under consideration for relocation to other Andrew locations or outsourcing.Other operations in Brno would not be affected. · Australia:Enterprise cabling operations in Brisbane will be discontinued by early 2009, with production moved to other CommScope facilities. · Scotland:Machine shop operations in Lochgelly would be consolidated into other Andrew facilities or outsourced.Cable re-roll processes and some support functions also are being reviewed.Other operations in Lochgelly would not be affected. The proposed changes are expected to result in a net reduction of at least 85 employees across the company.In total, more than 700 existing jobs could be affected by these planned actions, with the majority of these positions potentially relocated to other existing company locations. “We regret that many of our people may be impacted.However, we can better serve and secure the long-term interests of our global employee population, as well as our customers and shareholders, by reducing costs whenever possible and improving utilization of our extensive capabilities in response to regional market demand,” said Brian Garrett, CommScope president and chief operating officer.“Combined with our previously announced actions that affected manufacturing locations in Belgium, Brazil and Italy, these proposed moves are expected to enable CommScope to have a much more highly efficient and properly utilized manufacturing footprint around the world.We remain committed to global competitiveness and excellence in everything we do, especially serving customers.” The proposed changes at facilities in Europe are subject to completion of the appropriate employee consultation processes. When plans are finalized and approved later this year, the company will provide overall expected costs and savings.The company would incur restructuring charges to support the changes, but also anticipates significant benefits from these actions when fully implemented by late 2009. The savings from these new initiatives are incremental to the previously announced intention to create $90 million to $100 million in merger-related savings within two years of the December 2007 Andrew Corporation acquisition, of which $50 million to $60 million are expected to occur in 2008. About
